DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 11, 13 and 15 are objected to because of the following informalities: 
The claims recite the phrases “adapted to” and “operable to” several times throughout. Some instances are structure based while others, like “adapted to vibrate” (claim 11), “operable to transform” (claim 11), “adapted to transfer” (claim 11), “operable to acoustically isolate (claim 11), “operable to allow” (claim 13), and “operable to acoustically isolate” (claim 15) are functional. Such a recitation that performs a function without structural basis is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claim 11, lines 7-8, the Examiner believes “transform vibrations … in electrical signals” should be - - transform vibrations … into electrical signals - - . If assumption is not correct please explain what is intended by the present phrasing. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the casing and base are recited as preferably connected in a reversible manner. It is unclear what the Applicant intends by this wording. Please clarify if it is intended that the base can be placed on either the top or bottom of the casing or if merely the connected pieces can be flipped such that what was once the top is now the bottom, or some further interpretation. 
In claim 13, the recitation of “reversible adhesive type” is indefinite. Please clarify what is deemed as reversible adhesive type.
In claim 16, please clarify what is intended by the vibrating element and magnetic field generator being interchangeable. The Drawings show only one configuration, and the previous claim is clear regarding the structure and configuration of elements intended, thus explanation is required. Is it intended to recite interchangeable between inside and outside surfaces of an instrument, interchangeable directions from right side up to upside down, etc.?
Claim 19 recites the overall height dimensions of the transducer, however, the smallest dimension recited is smaller than the dimensions of the sound-insulating separator, as disclosed in the Specification, which is part of and fits within the casing of the claimed transducer. Therefore it is unclear how a larger element is part of an apparatus having a smaller dimension.
Further in claim 19, the larger of the dimensions recited (i.e. 90 mm x 90 mm x 70 mm) is larger than the largest dimension disclosed in the Specification.
In claim 20, the recitation that the device can be used for pinched and arched is indefinite. Please clarify what is intended by pinched and arched.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent to Schertler (5,461,193) in view of that which is well known in the art.
In terms of claim 11, Schertler teaches a transducer comprising a vibrating element (4, 5) arranged on a soundboard (3) and including a coil (5),  a magnetic field generator including a magnet (8) and a distance (7) separating the vibrating element (4, 5) and the magnetic field generator, a sound insulating separator (16, 60, 160) 
Schertler does not however explicitly teach the coil formed from a copper wire having a diameter between 0.01 mm and 0.5 mm. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use copper wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended problem(s) to be solved and the criteria of the objectives to be met. In re Leshin, 125 USPQ 416 (CCPA 1960). Further, the use of copper wire in sound transducers is well known in the art, as can be seen in the US patent application publication to Katz (US 2003/0015086) (see paragraph [0050], and the US patents to Lace (5,641,932) (see  column 3, lines 24-27) and Wendler (4,941,389) (see column 4, lines 18-19 and column 7, lines 5-6).
Regarding the diameter of the wire, Lace teaches the use of fine wire and Wendler teaches the use of 42 gauge wire, which is known in the art to have a diameter of approximately 0.0635 mm. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a wire having the desired diameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272 205 USPQ 215 (CCPA 1980).
Schertler further fails to explicitly teach the distance between the vibrating element and the magnetic field generator. Once again, determining the appropriate distance would have been obvious to one having ordinary skill in the art at the time of the effective filing date, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272 205 USPQ 215 (CCPA 1980). Still further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to determine a range of workable distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As for claim 12, Schertler teaches the transducer comprising a casing (1) and a base (2), together forming a volume that contains the transducer components, wherein the inner surface of the base (2) is in contact with the vibrating element (4), and the base is positioned on the soundboard (3) (see Figures 1 and 4).
Regarding reversible connections, it has been held that mere reversal of parts or connection of elements has been held to be an obvious expedient. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
As for claim 13, Schertler teaches gluing or cementing the base (2) to the soundboard (see column 3, lines 57-58). 
As for claim 14, Schertler shows a shielded/insulated bipolar cable (6) having two electrical contacts connected to the vibrating element (4, 5) (see Figures 1, 2 and 4).
As for claim 15, Schertler teaches the sound insulating separator (16, 60, 160) formed of a spring-elastic material (see references cited above).
As for claims 16 and 17, regarding the interchangeability of elements and positions, it has again been held that mere reversal of parts or connection of elements has been held to be an obvious expedient. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
As for claim 18, the different embodiments of Schertler (Figures 1-4) show varying shapes of sound-insulating separators (16, 60, 160), such that providing a separator element in the shape and dimensions claimed would have been obvious to one of ordinary skill in the art, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by one of the many embodiments of Schertler. 
As for claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the transducer device with the overall dimensions as claimed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
As for claim 20, Schertler teaches the transducer device used with any musical instrument having a resonant cavity, such as stringed instruments (See Abstract).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent application publications to Ohnishi (US 2018/0033407) and McGrew (US 2007/0028752).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        02/10/2022